ORDER
PER CURIAM.
The plaintiff, Louis Timothy White, appeals the judgment entered by the Circuit Court of the City of St. Louis following a jury verdict in favor of the defendant, Encompass Insurance Company of America, the plaintiffs uninsured motorist carrier. Finding no error, we affirm.
An opinion would have no precedential value. We have provided the parties with a memorandum, for their information only, setting forth the reasons for this decision. We affirm the trial court’s judgment. Rule 84.16(b).